Exhibit 1.1 Purchase of own shares RNS Number : 2490T CSR plc 28 September 2010 28 September 2010 CSR plc ("CSR") Purchase of own shares On Monday 27 September 2010, CSR purchased 70,000 ordinary shares of 0.1p each at prices between 352.35p and 358.20p per share of which 70,000 ordinary shares are being held in treasury.This represents approximately 0.04 per cent. of CSR's current issued ordinary share capital. Following the repurchase, 2,520,000 ordinary shares of 0.1p each are currently held by CSR in treasury and 182,171,448 ordinary shares of 0.1p each (excluding those ordinary shares of 0.1p each held in treasury) are currently in issue. Enquiries: CSR plc Will Gardiner, Chief Financial Officer Scott Richardson Brown, Corporate Finance & IR Director Tel: +44 (0) 1 FD James Melville-Ross Haya Herbert-Burns Tel: +44 (0) 20 7831 3113 This information is provided by RNS The company news service from the London Stock Exchange END POSKKODNABKDNCB
